[DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT           FILED
                    ________________________ U.S. COURT  OF APPEALS
                                                  ELEVENTH CIRCUIT
                                                    MARCH 15, 2010
                           No. 08-16332
                     ________________________         JOHN LEY
                                                       CLERK

                D.C. Docket No. 06-00183-CV-T-26-EAJ

YOLANDA PARKER,

                                                        Plaintiff-Appellee,

                               versus

NANCY POTTER,
individually,

                                                   Defendant-Appellant.

                     _______________________

                           No. 08-16667
                     _______________________

                D. C. Docket No. 06-00183-CV-T-26-EAJ


YOLANDA PARKER,

                                                        Plaintiff-Appellant,

                               versus
NANCY POTTER,
individually,

                                                                        Defendant-Appellee.

                              ________________________

                     Appeals from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                      (March 15, 2010)

Before TJOFLAT and BARKETT, Circuit Judges, and BARZILAY,* Judge.

BARZILAY, Judge:

       Defendant-Appellant Nancy Potter (“Potter”) and Plaintiff-Appellee

Yolanda Parker (“Parker”) appeal certain aspects of the decision of the U.S.

District Court for the Middle District of Florida (“District Court”) in Parker v.

Potter, No. 8:06-CV-183-T-26EAJ, 2008 WL 4539432 (M.D. Fla. Oct. 8, 2008)

(not reported in F. Supp.) (“Parker III”).1 Potter asserts that the District Court

erred in rescinding the mortgage transaction between her and Parker under the

Truth in Lending Act (“TILA”), while Parker alleges that the District Court abused

its discretion by denying her request for monetary compensation. The District

       *
          The Honorable Judith M. Barzilay, Judge, United States Court of International Trade,
sitting by designation.
       1
        The Court has consolidated the appeals of Potter (No. 08-16332) and Parker (No. 08-
16667) because both concern the same factual and legal issues.

                                               2
Court lacked subject matter jurisdiction over the case and, therefore, the court

vacates the lower court’s decision and remands with instructions to dismiss

Parker’s original claim for rescission.

                                       I. Background

A. Relevant Facts

       On May 20, 2003, Parker’s husband, Gary Parker, refinanced his home in

the Bayside Subdivision in Clearwater, Florida, contracting with Money

Consultants, Inc. (“Money Consultants”) for a balloon note and mortgage in the

amount of $875,000.00 secured by the Bayside residence.2 Docket Entry (“DE”)

117 at 1. That same day, Money Consultants assigned the note and mortgage to

Potter. DE 117 at 2. Potter subsequently instituted foreclosure proceedings on the

property on January 20, 2004, in Pinellas County, Florida. DE 117 at 4. On July

7, 2004, Gary Parker quit-claimed the home to “Gary K. Parker and Yolanda

Parker, husband and wife.” Appellant Potter Br. 4 (quotations omitted). In

January 2005, a Florida court granted final judgment of foreclosure to Potter

against Gary and Yolanda Parker. DE 117 at 4.

       On September 29, 2005, Parker sent a letter to Potter, expressing her intent



       2
         A “balloon note” involves several low-interest payments during the course of the loan
and a final, large payment upon maturity.

                                               3
to rescind the already foreclosed mortgage under TILA. DE 117 at 4. Potter

pursued a foreclosure sale on the property after receiving the letter. DE 116 Ex. A

at 3. On February 6, 2006, Potter purchased the property at the foreclosure sale

and subsequently sold the property to a third party in December 2006 for

$1,600,000.00. DE 117 at 5.

B. Procedural History

      On February 1, 2006, Parker filed suit against Potter and Money

Consultants in the District Court, seeking a restraining order to prevent the sale of

the property. DE 1. The District Court dismissed the action with prejudice,

Parker v. Potter, No. 8:06-CV-183-T-26EAJ, 2006 WL 1529546 (M.D. Fla. May

24, 2006) (not reported in F. Supp.) (“Parker I”), but this Court vacated and

remanded the decision to afford Parker the opportunity to amend her complaint

and proceed with an action for rescission under TILA and certain state law fraud

claims. Parker v. Potter, 232 F. App’x 861 (11th Cir. 2007) (unpublished)

(“Parker II”). Pursuant to the District Court’s order, Parker filed an amended

complaint on July 23, 2007, containing four claims: Count I asked for a rescission

of the mortgage transaction pursuant to 15 U.S.C. §§ 1635 and 1641(c) and the

“return of her interest in the property and residence,” DE 64 at 1, while Counts II,




                                          4
III, and IV sought damages resulting from the state law fraud claims. DE 64 at 2.

       Upon cross-motions for summary judgment, the District Court entered an

order granting summary judgment in favor of Parker as to Count I. Parker III,

2008 WL 4539432, at *5. The District Court held (1) that the refinancing of the

home constituted a consumer credit transaction under TILA; (2) that Potter took an

assignment of the loan and mortgage; and (3) that Parker’s homestead rights in the

residence under Florida law constituted an “ownership interest” for purposes of

TILA and that she therefore could rescind the transaction based on Potter’s failure

to provide her with the requisite TILA disclosures and notice of the right to

rescind. See id. at *2-5. Parker voluntarily dismissed her fraud claims.3

       Parker subsequently filed a Motion for Clarification, asking the District

Court to clarify its award of rescission in her favor. DE 137. She asked the

District Court to invoke its equitable powers to order Potter to pay her

$725,000.00, an alleged unjust enrichment obtained by Potter through the sale of

the property to the third party. DE 137 at 6-8. The District Court construed

Parker’s motion as a request to alter or amend the judgment pursuant to Rule 59(e)

of the Federal Rules of Civil Procedure. DE 138 at 1. The District Court



       3
        Parker filed a Motion to Dismiss Counts II, III, and IV of her complaint, and the District
Court granted the request. DE 114.

                                                5
ultimately denied the motion and concluded that Parker had sought only rescission

and eschewed her right to seek damages under TILA by not specifically requesting

monetary relief in her amended complaint or Motion for Summary Judgment. DE

138 at 1-2.

      Potter now appeals the District Court’s decision to rescind the mortgage

under TILA, while Parker seeks the equitable relief that the District Court declined

to provide her.

                         II. Subject Matter Jurisdiction

      The Court hears appeals from suits properly brought before the District

Court pursuant to 28 U.S.C. § 1291. The District Court had jurisdiction over the

claims asserted in this action under 28 U.S.C. § 1331, a statute which permits an

individual to file a civil action against another who violates, among other laws, a

provision of TILA.

                                  III. Discussion

A. The Rooker-Feldman Doctrine

      Potter avers that the Rooker-Feldman doctrine barred the District Court

from reaching a decision on Parker’s claim for rescission. Appellant Potter Br. 30-

32; Appellant Potter Reply 13-19. Noting that a Florida court entered final

judgment for foreclosure against Parker before she filed her claim for a rescission

                                          6
under TILA in federal court, Potter alleges that the District Court lacked

jurisdiction to review, reverse, or invalidate that final state court decision.

Appellant Potter Br. 31. Parker contends that the Rooker-Feldman doctrine does

not apply under the facts of this case because her claim under TILA “go[es] to

whether there was compliance with the disclosure requirements of the federal

statute[,] whereas[ ] the state court proceeding dealt with the question of whether

the payments under the executed documents had been made.” Appellee Parker Br.

28 (citation omitted).

      The Court has an independent duty to ensure that a case or controversy

exists and that it has subject matter jurisdiction over the claims presented before

ruling on the merits of a claim. See Harris v. United States, 149 F.3d 1304, 1308

(11th Cir. 1998). In certain circumstances, a federal court must decline or

postpone the exercise of its jurisdiction by deferring to the courts of the several

states. See, e.g., D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983)

(“Feldman”); Colo. River Water Conservation Dist. v. United States, 424 U.S. 800

(1976); Younger v. Harris, 401 U.S. 37 (1971); Burford v. Sun Oil Co., 319 U.S.

315 (1943); R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496 (1941); Rooker v.

Fid. Trust Co., 263 U.S. 413 (1923) (“Rooker”). The doctrine established by the

Rooker and Feldman cases essentially holds that federal courts – other than the

                                           7
Supreme Court – do not have subject matter jurisdiction over “cases brought by

state-court losers [(1)] complaining of injuries caused by state court judgments

rendered before the [federal] district court proceedings commenced and [(2)]

inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). In its reading of the

doctrine, the Eleventh Circuit has held that a federal district court “lacks

jurisdiction to review, reverse, or invalidate a final state court decision.” Dale v.

Moore, 121 F.3d 624, 626 (11th Cir. 1997). The doctrine applies when

      (1) the party in federal court is the same as the party in state court; (2)
      the prior state court ruling was a final or conclusive judgment on the
      merits; (3) the party seeking relief in federal court had a reasonable
      opportunity to raise its federal claims in the state court proceeding;
      and (4) the issue before the federal court was either adjudicated by the
      state court or was inextricably intertwined with the state court’s
      judgment.

Storck v. City of Coral Springs, 354 F.3d 1307, 1310 n.1 (11th Cir. 2003)

(emphasis added) (quotation marks & citation omitted). “A federal claim is

inextricably intertwined with a state court judgment if the federal claim succeeds

only to the extent that the state court wrongly decided the issues before it.” Siegel

v. LePore, 234 F.3d 1163, 1172 (11th Cir. 2000) (quotation marks & citation

omitted).

      The Rooker-Feldman doctrine barred the District Court from hearing

                                           8
Parker’s claim for rescission under TILA. The same parties in this action

participated in the subject state proceeding, and a Florida court granted a final

judgment for foreclosure in favor of Potter against Parker. Notably, Parker – the

state-court loser – first sought a restraining order in the District Court to prevent

the sale of the foreclosed property over a year after the Florida court’s final

judgment. See Harper v. Chase Manhattan Bank, 138 F. App’x 130, 133 (11th

Cir. 2005) (citation omitted) (unpublished) (court held federal claim under TILA

inextricably intertwined with final state court judgment when plaintiff sought

injunction to prevent enforcement of final state foreclosure judgment). Moreover,

no record evidence suggests that Parker did not have an opportunity to raise her

TILA claim in Florida or that the state court would have prevented her from so

doing. See id. at 133 n.2 (stating that “TILA . . . claims are brought in Florida

courts”). Finally, the Florida court adjudicated the underlying issue before the

District Court – the legal effect of the mortgage. While Parker bases her claim on

Potter’s failure to provide her with the necessary notice and disclosure statements

in violation of TILA, the effect of the District Court’s judgment unquestioningly

invalidated the state court’s final judgment granting foreclosure and therefore




                                           9
offended the Rooker-Feldman doctrine.4

                                       IV. Conclusion

       The Court VACATES the District Court’s decision in Parker III and

REMANDS with instructions to DISMISS Parker’s claim for a rescission of the

mortgage transaction under TILA.




       4
         Because the District Court lacked subject matter jurisdiction over Parker’s claim, the
court need not decide whether the lower court abused its discretion in denying Parker’s request
for monetary compensation.

                                               10